



Exhibit 10.1
FOURTH AMENDMENT
TO
AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P.


This FOURTH AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P. (the “Company”) is
made as of February 27, 2018 (this “Amendment”), by HOSPITALITY INVESTORS TRUST,
INC., a Maryland corporation, as general partner (the “General Partner”).
Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings given to such terms in the Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as March 31, 2017 (as amended by
the First Amendment thereto, dated as of July 3, 2017, the Second Amendment
thereto, dated as of September 29, 2017, the Third Amendment thereto, dated as
of December 29, 2017, and thereafter from time to time, the “Partnership
Agreement”).
RECITALS:
WHEREAS, on February 27, 2018, pursuant to Section 3(a) and Section 3(c) of the
Purchase Agreement, the Company has sold, and the Initial Preferred LP has
purchased, an additional 1,694,915.25 Class C Units on the date hereof, for an
aggregate Capital Contribution of $25,000,000.00;
WHEREAS, the General Partner desires to amend the Partnership Agreement to amend
and restate Exhibit A of the Partnership Agreement to accurately reflect at all
times the information to be contained thereon; and
WHEREAS, pursuant to Sections 4.3(b) and 14.1(a) of the Partnership Agreement,
the General Partner is authorized to take such steps in its sole and absolute
discretion.
NOW THEREFORE, in consideration of the premises made hereunder, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the General Partner, intending to be legally bound, hereby agrees
as follows:
Section 1. Amendments. Exhibit A of the Partnership Agreement is hereby amended
and restated in its entirety in the form attached hereto as Exhibit A.
Section 2. Miscellaneous.
(a) Governing Law. This Amendment shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of laws thereof.
(b) Ratification. The Partnership Agreement (as amended by this Amendment) shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.


[SIGNATURE PAGE FOLLOWS]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Amendment as of the date and year first aforesaid.


GENERAL PARTNER:


HOSPITALITY INVESTORS TRUST, INC.




By:     _________________________
Name:
Title:











































































--------------------------------------------------------------------------------









EXHIBIT A





Amended and Restated as of February 27, 2018

Partners’ Contributions and Partnership Interests


Name and Address of Partner
Type of Interest
Type of Unit
Capital Contribution (Stated Value with respect to Class C Units)
Number of Partnership Units Issued and Outstanding
Percentage Interest


Hospitality Investors Trust, Inc.
(3950 University Drive, Fairfax, Virginia, 22030)


General Partner Interest
GP Units
$200,000
8,888
0.02%
Limited Partner Interest
OP Units
$825,283,883.89
39,496,853.725
99.98%


Brookfield Strategic
Real Estate
Partners II Hospitality
REIT II LLC
(250 Vesey Street, 15th Floor, New York, NY 10281)


Limited Partner Interest
Class C
Units - Purchase Agreement


$160,000,000.00


10,847,457.62
__
Class C
Units -
PIK
Distributions
5,241,406.64(1)
355,349.60
__


BSREP II Hospitality II Special GP OP LLC
(250 Vesey Street, 15th Floor, New York, NY 10281)


Special General
Partner Interest
None
None
N/A
__







































                                                                   


(1) The Stated Value of Class C Units issued as PIK Distributions will be $0 in
certain circumstances pursuant to this Agreement.





